Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Reasons for Allowance
The prior art of record (in particular, US 20040125877 A1-Chang et al (Herein after referred to as “Chang”), in further view of US 20090259633 A1-Bronstein et al (Hereinafter referred to as “Bronstein”)  does not disclose, with respect to claim 1, subsequent to the receiving of the selection of the first video segment and the second video segment, receiving a selection from the end user device, based on a prompt, of a first camera angle from among a plurality of camera angles associated with the second video segment; and transmitting the first video segment and the second video segment to the end user device, wherein the transmitting of the second video segment includes transmitting the second video segment with a viewing perspective associated with the first camera angle as claimed.  Rather, Chang discloses a device (Fig. 2), comprising: a processing system including a processor of a mobile communication device([019-3-0194], personal digital recorders have processors and are mobile communication devices);; and a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations([0194], memory management),, comprising: detecting a first event trigger and a second event trigger of a plurality of event triggers based on an analysis of video content, wherein the first event trigger is presented chronologically prior to the second event trigger in the video content(Fig. 2 [0068]; the event detection module detects an event trigger. An event trigger is something that a viewer might want to see again. It is something leading up to a event segment. For example, a bat swinging constitutes an event trigger or pitching as taught in [0071], lines 1-6, [0062], lines 1-8; [0169], lines 1-6); ([0068], a recognition/segment detection module 250 recognizes a event trigger, such as a pitch (taught in [0062], lines 1-8; and [0071], lines 1-6) and the event segment (the event that happens after the trigger such as a player running, hitting the ball, strike out, etc (taught in [0197, lines 1-8; [0169], lines 1-6]  ([0197], lines 1-8) occurred based on the detected event trigger. Paragraph 78 discloses an algorithm that detects scene changes of a live event; determining a first video segment that includes the first event of interest and determining a second video segment that includes the second event of interest, wherein the video content includes the first video segment and the second video segment occurred ([0073]-[0074]; [0076-[0078]; Editing techniques such as fades and dissolving are done to one or more shots (video feeds) performed by the video segmentation module video shot segmentation. The video shots contains the event segments]); receiving a selection of the first video segment and the second video segment from among a plurality of video segments from an end user device (Fig 21-22, [0189-0190]; [0196, selecting segments). Similarly, Bronstein transmitting the first video segment and the second video segment to the end user device, wherein the second video segment is transmitted prior to the first video segment according to the predetermined criteria, wherein the second video segment is presented on the end user device prior to the first video segment ([0272]). The same reasoning applies to claims 13 and 18 mutatis mutandis.  Accordingly, claims 1-20 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175.  The examiner can normally be reached on M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487